Citation Nr: 1031746	
Decision Date: 08/24/10    Archive Date: 09/01/10

DOCKET NO.  09-06 551	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to service connection for diabetes mellitus, to 
include as due to herbicide exposure (for accrued benefit 
purposes).

3.  Entitlement to service connection for right tonsil cancer, to 
include as due to herbicide exposure (for accrued benefit 
purposes).

4.  Entitlement to service connection for colon cancer, to 
include as due to herbicide exposure (for accrued benefit 
purposes).

5.  Entitlement to service connection for lung cancer, to include 
as due to herbicide exposure (for accrued benefit purposes).

6.  Entitlement to service connection for right arm nerve damage, 
to include as secondary to right tonsil cancer (for accrued 
benefit purposes).


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from September 1963 to September 
1967, and from December 1967 to September 1973.  He died in March 
2005.  The appellant is his widow.

This appeal to the Board of Veterans Appeals (Board) arises from 
a September 2005 rating action that denied service connection for 
the cause of the veteran's death; service connection for diabetes 
mellitus and for right tonsil, colon, and lung cancer, each to 
include as due to herbicide exposure (for accrued benefit 
purposes); and service connection for right arm nerve damage, to 
include as secondary to right tonsil cancer (for accrued benefit 
purposes).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  The VA will notify the 
appellant if further action is required.


REMAND

Considering the record in light of the duties imposed by the 
Veterans Claims Assistance Act of 2000 (VCAA) (38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009)), the Board finds that all 
notice and development action needed to render a fair decision on 
the claims on appeal has not been accomplished.

Subsequent to the issuance of the last Supplemental Statement of 
the Case (SSOC) in August 2009, the appellant's representative 
submitted additional pertinent evidence in connection with the 
claims on appeal, and requested that this case be returned to the 
RO for readjudication with consideration thereof.  38 C.F.R. 
§ 20.1304(c) (2009) provides that any pertinent evidence 
submitted by an appellant or representative which is accepted by 
the Board must be referred to the RO for review, unless this 
procedural right is waived by the appellant or her 
representative.  Under the circumstances, the Board finds that 
this case must thus be remanded to the RO for readjudication with 
initial consideration of that additional evidence prior to a 
Board decision on appeal. 

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific action 
requested on remand does not relieve the RO of the responsibility 
to ensure full compliance with the VCAA and its implementing 
regulations.  Hence, in addition to the action requested above, 
the RO should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claims on appeal.

Accordingly, this case is hereby REMANDED to the RO via the AMC 
for the following action:
    
1.  The RO should readjudicate the claims 
on appeal in light of all pertinent 
evidence and legal authority, including the 
new evidence submitted by the appellant's 
representative subsequent to the issuance 
of the last SSOC in August 2009.           
 
2.  If any benefit sought on appeal remains 
denied, the RO must furnish the appellant 
and her representative an appropriate SSOC 
that includes clear reasons and bases for 
all determinations, and afford them the 
appropriate time period for response before 
the claims folder is returned to the Board 
for further appellate consideration.

The purpose of this REMAND is to afford due process; it is not 
the Board's intent to imply whether any benefit requested should 
be granted or denied.  The appellant needs take no action until 
otherwise notified, but she may furnish additional evidence 
and/or argument during the appropriate timeframe.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 
109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
U.S. Court of Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).


_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2009).

